UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [_] Check the appropriate box: [_] Preliminary Proxy Statement [_] CONFIDENTIAL, FOR USE OF THE COMMISSION ONLY (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [_] Definitive Additional Materials [_] Soliciting Material Pursuant to Section 240.14a-12 Quest Diagnostics Incorporated (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [_] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [_] Fee paid previously with preliminary materials: [_] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Notice of 2013 Annual Meeting of StockholdersQuest Diagnostics IncorporatedThree Giralda FarmsMadison, New JerseyMay 21, 2013, 10:30 a.m. local time April 11, 2013 Dear Fellow Stockholder: It is my pleasure to invite you to attend Quest Diagnostics 2013 Annual Meeting of Stockholders. At the meeting, stockholders will vote on:  the election of three directors;  ratification of the appointment of our independent registered public accounting firm for 2013;  amending Quest Diagnostics Certificate of Incorporation to institute the annual election of all directors;  amending Quest Diagnostics Certificate of Incorporation to eliminate the Series A Junior Participating Preferred Stock;  an advisory resolution to approve executive compensation;  stockholder proposals set forth at pages 59 through 62 of the accompanying proxy statement, if properly presented at the meeting; and  such other business as may properly come before the meeting or any adjournment or postponement thereof. Attendance at the meeting is limited to stockholders of record at the close of business on March 22, 2013, or their duly appointed proxy holder. We enclose our proxy statement, our Annual Report and a proxy card. Your vote is very important. Whether or not you plan to attend the meeting, I urge you to submit your proxy. Most stockholders may submit a proxy via mail, telephone or the Internet. Instructions on how to submit your proxy are included with your proxy card and these proxy materials. Please submit your proxy promptly. Thank you for your continued support of Quest Diagnostics. Sincerely, Daniel C. Stanzione, Ph.D.
